Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RICKY LEE WELCH,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-05-00144-CR

Appeal from the

265th District Court

of Dallas County, Texas

(TC# F-0454217-TR)




O P I N I O N

           Appellant proceeded pro se at trial.  Appellant entered a plea of not guilty before a
jury to the offense of delivery of cocaine, and the jury assessed punishment, enhanced by
allegations of two prior felony convictions, at twenty years’ imprisonment.  We affirm.
           Appellant’s court-appointed appellate counsel has filed a brief in which he has
concluded that the appeal is wholly frivolous and without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional
evaluation of the record demonstrating why, in effect, there are no arguable grounds to be
advanced.  See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App.
1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel’s brief
has been delivered to Appellant, and Appellant has been advised of his right to examine the
appellate record and file a pro se brief.  No pro se brief has been filed.
           We have carefully reviewed the record and counsel’s brief and agree that the appeal
is wholly frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeal.  The judgment is affirmed.
 
                                                                  RICHARD BARAJAS, Chief Justice
March 16, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)